FILE COPY




        BRIAN QUINN                                                            BOBBY RAMIREZ
         Chief Justice              Court of Appeals                               Clerk

      PATRICK A. PIRTLE
            Justice                Seventh District of Texas
       JUDY C. PARKER            Potter County Courts Building                MAILING ADDRESS:
                                                                                P. O. Box 9540
           Justice                501 S. Fillmore, Suite 2-A                      79105-9540

      LAWRENCE M. DOSS            Amarillo, Texas 79101-2449
           Justice                                                              (806) 342-2650
                                 www.txcourts.gov/7thcoa.aspx

                                       April 15, 2021

Stacy Grant                                     Mark W. Snider
Attorney at Law                                 District Attorney
P.O. Box 19538                                  P. O. Box 3431
Amarillo, TX 79114                              Stinnett, TX 79083
* DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

RE:         Case Number: 07-20-00357-CR, 07-20-00358-CR
            Trial Court Case Number: 11,257, 11,393

Style:      Jamie Lee Burns a/k/a Jamie Lee Nelson v. The State of Texas

Dear Counsel:

      The Court this day issued an opinion and judgment in the captioned cause. TEX.
R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                          Very truly yours,
                                                          Bobby Ramirez
                                                          Bobby Ramirez, Clerk

cc:        Honorable James M. Mosley (DELIVERED VIA E-MAIL)
           Lavonna Stater (DELIVERED VIA E-MAIL)
           Robin Stroud (DELIVERED VIA E-MAIL)